DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2019 has been considered by the examiner.
Drawings
The drawings submitted on 3/20/2019 are acceptable.
Claim Status
Per the preliminary amendment of 3/20/2019, claims 9-15 are cancelled and claims 1-8 and 16-27 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael E. Carmen on 6/04/2021.
The application has been amended as follows: 
In claim 3, the phrase “T, W# is” in the last line is amended to “T and W# is”.

In claim 18, the phrase “light-emitting electrochemical cell, organic light-emitting sensor” is amended to “a light-emitting electrochemical cell, an organic light-emitting sensor”.
Claim 20 is amended to read: “The optoelectronic device according to claim 17, comprising
a substrate;
an anode; and
a cathode, wherein the anode or the cathode is applied to the substrate, and at least one light-emitting layer is disposed between the anode and the cathode and which comprises the organic molecule.”
In claim 24, the comma after “substrate” in line 2 is changed to a semicolon, and the phrase “an anode and” in line 3 is changed to “an anode; and”.
Allowable Subject Matter
Claims 1-8 and 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable because the organic compound of claim 1 is not disclosed or rendered obvious by the prior art of record. The closest prior art is WO 2017/005699 A1 (= US 10,263,196 B2) to Danz et al., which discloses an organic compound for an optoelectronic device, wherein the compound has two of the following units

    PNG
    media_image1.png
    142
    138
    media_image1.png
    Greyscale

3 and D is the following group:

    PNG
    media_image2.png
    151
    167
    media_image2.png
    Greyscale
.
The compound is exemplified by such species as the following:

    PNG
    media_image3.png
    228
    294
    media_image3.png
    Greyscale
.
The prior art compound and the claimed compound differ in the position of the X group (e.g., CN, CF3): it is always para to the heterocyclic group in the prior art compound but it is only para in one phenyl ring and ortho or meta in the second phenyl ring in the claimed compound. Further, in the claimed compound, when T is CN, one of V, W and Y must be CF3, and vice versa. There is not an obvious reason that would have motivated one of ordinary skill in the art to modify the prior art compound to arrive at the claimed compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/ Primary Examiner, Art Unit 1762